        Case 4:19-cv-00394-BRW Document 25 Filed 08/25/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

LEANN ARNOLD                                                                  PLAINTIFF

                                    4:19-CV-00394-BRW

PINNACLE STRUCTURES, INC.

                                       JUDGMENT

      Consistent with the order entered today granting Defendant’s Motion for Summary

Judgment, this case is DISMISSED.

      IT IS SO ORDERED this 25th day of August, 2020.

                                                Billy Roy Wilson
                                                UNITED STATES DISTRICT JUDGE




                                            1
